             Case 17-36070             Doc 73      Filed 03/25/19 Entered 03/25/19 14:48:47                          Desc Main
                                                    Document     Page 1 of 10


                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION


In re:                                                               §
Parker Jr., Gary L                                                   §           Case No. 17-36070
                                                                     §
                                                                     §
                                         Debtors(s)                  §

                                                   TRUSTEE’S FINAL REPORT (TFR)

            The undersigned trustee hereby makes this Final Report and states as follows:
            1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 12/04/2017. The
         undersigned trustee was appointed on 12/04/2017.
            2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.
            3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
         exempt property pursuant to 11 U.S.C. §522, or have been or will be abandoned pursuant to 11 U.S.C. §554.
         An individual estate property record and report showing the disposition of all property of the estate is
         attached as Exhibit A.
            4. The trustee realized gross receipts of                                   $                       35,000.00
                Funds were disbursed in the following amounts:
                 Payments made under an interim disbursement                                                          0.00
                 Administrative Expenses                                                                              0.00
                 Bank Service Fees                                                                                    0.00
                 Other Payments to Creditors                                                                          0.00
                 Non-Estate funds paid to 3rd Parties                                                                 0.00
                 Exemptions paid to the Debtor                                                                        0.00
                 Other Payments to Debtor                                                                             0.00
                 Leaving a balance on hand of 1                                         $                       35,000.00




1The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will
be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011) Page 1
            Case 17-36070              Doc 73        Filed 03/25/19 Entered 03/25/19 14:48:47                            Desc Main
                                                      Document     Page 2 of 10

The remaining funds are available for distribution.

            5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.
             6. The deadline for filing non-governmental claims in this case was 12/11/2018 and the deadline for
       filing governmental claims was 12/11/2018. All claims of each class which will receive a distribution have
       been examined and any objections to the allowance of claims have been resolved. If applicable, a claims
       analysis, explaining why payment on any claim is not being made, is attached as Exhibit C.

            7. The Trustee’s proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. §326(a), the maximum compensation allowable to the trustee is $4,250.00.
       To the extent that additional interest is earned before case closing, the maximum compensation may
       increase.
     The trustee has received $0.00 as interim compensation and now requests a sum of $4,250.00, for a total
compensation of $4,250.00.2 In addition, the trustee received reimbursement for reasonable and necessary
expenses in the amount of $0.00, and now requests reimbursement for expenses of $5.00 for total expenses of
$5.00.2
     Pursuant to Fed. R. Bank. P. 5009, I hereby certify, under penalty of perjury, that the foregoing report is
true and correct.


        Date :       03/14/2019                                   By :    /s/ Elizabeth C. Berg
                                                                          Trustee


    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4 (a)(2) applies.




2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) Page 2
                                               Case 17-36070         Doc 73        Filed 03/25/19 Entered 03/25/19 14:48:47                          Desc Main
                                                                                    Document     Page 3 of 10
                                                                                                                                                                                                         Page 1
                                                                                                  FORM 1
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                ASSET CASES
                  Case No: 17-36070                                       Judge: Janet S. Baer                                                    Trustee Name:     Elizabeth C Berg
               Case Name: Parker Jr., Gary L                                                                                     Date Filed (f) or Converted (c):   12/04/2017 (f)
                                                                                                                                          341(a) Meeting Date:      01/08/2018
      For Period Ending: 03/14/2019                                                                                                             Claims Bar Date:    12/11/2018

                                          1                                              2                        3                     4                            5                            6
                                                                                                             Est Net Value
                                                                                                         (Value Determined by                                                          Asset Fully Administered
                                                                                                                                 Property Formally
                                   Asset Description                            Petition/Unscheduled      Trustee, Less Liens,                           Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                                    Abandoned
                       (Scheduled and Unscheduled (u) Property)                         Values                Exemptions,                                      the Estate                  Remaining Assets
                                                                                                                                    OA=554(a)
                                                                                                           and Other Costs)
1.      4 N. 228 Mark Twain Street, St. Charles, IL 60175                                 240,000.00                      0.00         OA                                    0.00                FA
        Debtor's 50% interest
        -Stay lifted in favor of JP Morgan Chase per order 2/3/18 [Dkt. 21]
        -Stay lifted in favor of Bayview Loan per order 4/20/18 [Dkt. 33]
        -Stay lifted in favor of Krista Parker and Trustee compelled to
        abandon per order 9/7/18 [DKt. 52]
2.      2013 335i BMW                                                                        29,000.00                    0.00                                               0.00                FA
        -Stay lifted per order 2/16/18 [Dkt. 25]
3.      2016 Dodge Ram                                                                       26,000.00                    0.00                                               0.00                FA
        Leased vehicle, no equity
        -Stay lifted per order 9/30/18 [Dkt. 58]
4.      1986 Ford Bronco                                                                      2,350.00                    0.00                                               0.00                FA
5.      2018 Volkswagon Tiguan                                                               35,070.00                    0.00                                               0.00                FA
6.      Mattress                                                                               100.00                     0.00                                               0.00                FA
7.      TVs, iPad, Receiver                                                                    250.00                     0.00                                               0.00                FA
8.      Golf clubs                                                                               50.00                    0.00                                               0.00                FA
9.      Ordinary wearing apparel                                                               250.00                     0.00                                               0.00                FA
10.     Watches                                                                                100.00                     0.00                                               0.00                FA
11.     Cash                                                                                     50.00                    0.00                                               0.00                FA
12.     Chase Bank Checking                                                                    800.00                     0.00                                               0.00                FA
13.     Chase Bank Savings                                                                    2,500.00                    0.00                                               0.00                FA
14.     401(k) Stark                                                                         Unknown                      0.00                                               0.00                FA
15.     Pension Promotion in Motion                                                          Unknown                      0.00                                               0.00                FA


     UST Form 101-7-TFR (5/1/2011) (Page 3)                                                                                                                                                Exhibit A
                                             Case 17-36070                 Doc 73          Filed 03/25/19 Entered 03/25/19 14:48:47                               Desc Main
                                                                                            Document     Page 4 of 10
                                                                                                                                                                                                                        Page 2
                                                                                                        FORM 1
                                                                                    INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                      ASSET CASES
               Case No: 17-36070                                                Judge: Janet S. Baer                                                           Trustee Name:     Elizabeth C Berg
            Case Name: Parker Jr., Gary L                                                                                                     Date Filed (f) or Converted (c):   12/04/2017 (f)
                                                                                                                                                       341(a) Meeting Date:      01/08/2018
      For Period Ending: 03/14/2019                                                                                                                          Claims Bar Date:    12/11/2018

                                        1                                                         2                           3                       4                            5                              6
                                                                                                                        Est Net Value
                                                                                                                    (Value Determined by                                                              Asset Fully Administered
                                                                                                                                              Property Formally
                               Asset Description                                       Petition/Unscheduled          Trustee, Less Liens,                               Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                                                 Abandoned
                   (Scheduled and Unscheduled (u) Property)                                    Values                    Exemptions,                                          the Estate                  Remaining Assets
                                                                                                                                                 OA=554(a)
                                                                                                                      and Other Costs)
16.    Security Deposit Gordon Source                                                                 2,500.00                         0.00                                                 0.00                FA
17.    Commission - from PIM paid 12/28/17 (u)                                                            0.00                    55,000.00                                            35,000.00                FA
       Trustee negotiated with Debtor for a settlement of the Estate's
       claims against the commission. Motion approved per order
       10/19/18 [Dkt. 61]. Trustee recovered $35,000.00 pursuant to the
       approved settlement

                                                                                                                                                                                              Gross Value of Remaining Assets

  TOTALS (Excluding Unknown Values)                                                              339,020.00                    55,000.00                                               35,000.00                          0.00




  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
  March 11, 2019: The Debtor failed to deliver the settlement proceeds to the Trustee by the due date of October 29, 2018. Trustee continued to pursue collection of the settlement proceeds. On December 18, 2018, a
  default judgment was entered against the Debtor in the adversary proceeding commenced by the UST and the Debtor's discharge was denied. Shortly thereafter, Trustee retained substitute counsel, pursuant to this
  Court's order [Dkt. 70] to assist and represent her in the collection efforts. Despite the Trustee's repeated requests for turnover of the settlement proceeds, the Debtor failed to comply with the terms of the court-
  approved settlement. Further, Debtor now claimed that the oral agreement which served as the basis of the settlement was not valid. On February 1, 2019, the Trustee issued a final demand to the Debtor for a turnover
  of the settlement proceeds by a date certain or the Trustee would file a motion to compel the Debtor to turnover funds in excess of $61,000.00 (i.e. the full value of the commission check less withholding and his ex-
  spouse's share). When the Debtor failed to deliver a check to the Trustee by the required date, the Trustee filed a motion to compel which was scheduled for hearing on March 1 2019. Then, on February 28, 2019, the
  Debtor delivered a cashier's check to the Trustee in the full amount of the settlement, i.e. $35,000.00 and the Trustee subsequently withdrew her motion to compel. Trustee confirmed with her accountants that Estate tax
  returns were not required to be filed; Trustee verified the validity of the claims filed against the Estate; and prepared her TFR.

  September 30, 2018: Shortly after the commencement of this case, Debtor received a commission check from his employer in the approximate amount of $77,000.00 which was net of withholding tax and the Debtor's
  customary retirement contribution. After payment to the Debtor's ex-spouse of her share pursuant to a marital settlement agreement, the remaining proceeds of the Check was approximately $55,000.00. Trustee
  believed the majority of the proceeds of the Check were property of the Estate. The Debtor disputed the proceeds were property of the Estate. Trustee and Debtor negotiated an agreement to resolve their disputes
  pursuant to which the Debtor agreed to pay the Estate $35.000.00 and waive any exemption against the settlement proceeds. The Trustee's motion to settle was approved on 10/19/18 with no objections. Complaint to
  object to debtor's discharge filed by Patrick Layng on 10/29/18. Settlement proceeds due no later than 10/29/18 per Court Order (Dkt. #61] not received by TR. Future collectibility of settlement proceeds uncertain in light
  of adversary proceeding. TR will continue collection efforts and monitor adversary proceeding.




 UST Form 101-7-TFR (5/1/2011) (Page 4)                                                                                                                                                                    Exhibit A
                                       Case 17-36070       Doc 73      Filed 03/25/19 Entered 03/25/19 14:48:47                         Desc Main
                                                                        Document     Page 5 of 10
                                                                                                                                                                                            Page 3
                                                                                    FORM 1
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                  ASSET CASES
           Case No: 17-36070                                 Judge: Janet S. Baer                                                    Trustee Name:     Elizabeth C Berg
        Case Name: Parker Jr., Gary L                                                                               Date Filed (f) or Converted (c):   12/04/2017 (f)
                                                                                                                             341(a) Meeting Date:      01/08/2018
  For Period Ending: 03/14/2019                                                                                                    Claims Bar Date:    12/11/2018

                                  1                                          2                      3                      4                            5                            6
                                                                                               Est Net Value
                                                                                           (Value Determined by                                                           Asset Fully Administered
                                                                                                                    Property Formally
                           Asset Description                        Petition/Unscheduled    Trustee, Less Liens,                            Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                       Abandoned
               (Scheduled and Unscheduled (u) Property)                     Values              Exemptions,                                       the Estate                  Remaining Assets
                                                                                                                       OA=554(a)
                                                                                             and Other Costs)


Initial Projected Date of Final Report(TFR) : 03/15/2019      Current Projected Date of Final Report(TFR) : 12/31/2019


Trustee’s Signature       /s/Elizabeth C Berg                                Date: 03/13/2019
                          Elizabeth C Berg
                          P. O. Box 2399
                          Glen Ellyn, IL 60138-2399
                          Phone : (312) 726-8150




UST Form 101-7-TFR (5/1/2011) (Page 5)                                                                                                                                        Exhibit A
                                         Case 17-36070            Doc 73       Filed 03/25/19  FORMEntered
                                                                                                     2       03/25/19               14:48:47          Desc Main                                        Page 1
                                                                                 Document
                                                                         ESTATE CASH              Page 6 of 10RECORD
                                                                                     RECEIPTS AND DISBURSEMENTS

                 Case No: 17-36070                                                                                                                    Trustee Name: Elizabeth C Berg
              Case Name: Parker Jr., Gary L                                                                                                             Bank Name: Texas Capital Bank
                                                                                                                                               Account Number/CD#: ******9766 Checking Account
       Taxpayer ID No: **-***4537                                                                                                     Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 3/14/2019                                                                                                     Separate bond (if applicable): 0.00

    1                     2                             3                                             4                                                  5                      6                  7
                                                                                                                                  Uniform
Transaction           Check or                                                                                                     Trans.                                                     Account/ CD
   Date               [Refer#]                Paid To / Received From                   Description of Transaction                 Code             Deposits($)        Disbursements($)        Balance($)
03/01/2019              [17]        Gary Parker                               Settlement funds per order 10/19/18 [Dkt. 61]       1229-000               35,000.00                                 35,000.00
                                    c/o Chase Bank Cashier's Check



                                                                                                                              Page Subtotals             35,000.00                  0.00


                                                                                                    COLUMN TOTALS                                        35,000.00                  0.00
                                                                                                              Less:Bank Transfer/CD's                          0.00                 0.00
                                                                                                    SUBTOTALS                                            35,000.00                  0.00

                                                                                                           Less: Payments to Debtors                                                0.00
                                                                                                    Net                                                  35,000.00                  0.00


                                                                                            TOTAL-ALL ACCOUNTS                                           NET                     NET             ACCOUNT
                    All Accounts Gross Receipts:             35,000.00                                                                                 DEPOSITS             DISBURSEMENTS        BALANCE

              All Accounts Gross Disbursements:                   0.00
                                                                                            ******9766 Checking Account                                  35,000.00                  0.00
                                 All Accounts Net:           35,000.00
                                                                                            Net Totals                                                   35,000.00                  0.00         35,000.00




UST Form 101-7-TFR (5/1/2011) (Page 6)                                                                                                                                                     Exhibit B
              Case 17-36070            Doc 73       Filed 03/25/19 Entered 03/25/19 14:48:47                  Desc Main C Page 1
                                                                                                                 EXHIBIT
                                                     Document     Page 7 of 10
  Case: 17-36070                                                                                                           Elizabeth C Berg
  Parker Jr., Gary L                                                                                                     CLAIMS REGISTER
                                                                                                                          EXHIBIT C Page 1
  Claims Bar Date: 12/11/18     Government Bar Date: 12/11/18

  Claim
   No. Creditors                           UTC         Scheduled          Claimed          Allowed              Paid               Balance

          Elizabeth C. Berg, Trustee       2100             0.00         4,250.00          4,250.00             0.00              4,250.00
          PO Box 2399                     ADMIN
          Glen Ellyn, IL 60138-2399
         Trustee Final Compensation
          Elizabeth C. Berg, Trustee       2200             0.00              5.00             5.00             0.00                  5.00
          PO Box 2399                    ADMIN
          Glen Ellyn, IL 60138-2399
         Trustee expenses
         Baldi Berg, Ltd.                   3210             0.00              0.00              0.00             0.00                0.00
         PO Box 2399                       ADMIN
         Glen Ellyn, IL 60138-2399
         Trustee retained BB as her attorneys per order dated October 1, 2018 [Dkt. 59]. On January 7, 2019, pursuant to this Court's
         order [Dkt. 70], BB withdrew as Trustee's counsel and substitute counsel was retained. Prior to filing this TFR, BB notified
         Trustee that it will not seek any compensation for its services on behalf of the Trustee in this case.
          Kokoszka & Janczur, P.C          3220             0.00         4,000.00          4,000.00             0.00              4,000.00
          19 South LaSalle Street         ADMIN
          Suite 1201
          Chicago, IL 60603-1419
         Trustee's substitute attorneys' fees
          Kokoszka & Janczur, P.C          3220             0.00              7.54             7.54             0.00                  7.54
          19 South LaSalle Street         ADMIN
          Suite 1201
          Chicago, IL 60603-1419
         Trustee's substitute attorneys' expenses
         Kutchins, Robbins &              3410             0.00               0.00              0.00             0.00                  0.00
         35 E Wacker Dr                 ADMIN
         Suite 1550
         Chicago, IL 60601
         Trustee retained accountants per order dated October 1, 2018 [Dkt. 60]. Upon recovering all of the assets of value in the Estate,
         KRD advised Trustee that Estate tax returns were not required to be filed in this case. Further, KRD notified the Trustee that it
         had not performed services on behalf of the Trustee in this case for which it would seek payment of compensation.
ADMINISTRATIVE TOTAL                                        0.00         8,262.54          8,262.54             0.00              8,262.54




UST Form 101-7-TFR (5/1/2011) Page 7
              Case 17-36070          Doc 73    Filed 03/25/19 Entered 03/25/19 14:48:47        Desc Main C Page 2
                                                                                                  EXHIBIT
                                                Document     Page 8 of 10
  Case: 17-36070                                                                                         Elizabeth C Berg
  Parker Jr., Gary L                                                                                   CLAIMS REGISTER
                                                                                                        EXHIBIT C Page 2
  Claims Bar Date: 12/11/18   Government Bar Date: 12/11/18

  Claim
   No. Creditors                         UTC        Scheduled         Claimed       Allowed     Paid             Balance

  00001 BMW Bank of North America      7100              0.00        20,389.33     20,389.33    0.00          20,389.33
        c/o AIS Portfolio Serv       UNSEC
        4515 N Santa Fe Ave.
        Dept. APS
        Oklahoma City, OK 73118
        Filed: 09/28/18
        Claim amended (2/27/19) to assert unsecured claim for deficiency balance
  00002 Chase Bank USA, N.A.            7100             0.00       31,012.43      31,012.43    0.00          31,012.43
        c/o Robertson, Anschutz        UNSEC
        & Schneid, P.L
        6409 Congress Ave Ste 100
        Boca Raton, FL 33487
        Filed: 10/19/18
  00003 PYOD, LLC assignee of           7100             0.00       23,428.14      23,428.14    0.00          23,428.14
        Citibank, N.A.                 UNSEC
        Resurgent Capital Services
        PO Box 19008
        Greenville, SC 29602
        Filed: 10/22/18
  00004 Chase Bank USA, N.A.            7100             0.00       15,317.17      15,317.17    0.00          15,317.17
        c/o Robertson, Anschutz        UNSEC
        & Schneid, P.L
        6409 Congress Ave Ste 100
        Boca Raton, FL 33487
        Filed: 11/06/18

UNSECURED TOTAL                                          0.00       90,147.07      90,147.07    0.00          90,147.07




REPORT TOTALS                                            0.00       98,409.61      98,409.61    0.00          98,409.61




UST Form 101-7-TFR (5/1/2011) Page 8
             Case 17-36070             Doc 73   Filed 03/25/19 Entered 03/25/19 14:48:47            Desc Main
                                                 Document     Page 9 of 10
                                                TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                            Exhibit D

Case No.: 17-36070
Case Name: Parker Jr., Gary L

Trustee Name: Elizabeth C Berg
                     Balance on Hand                                                                            $35,000.00
Claims of secured creditors will be paid as follows:

                                                            NONE

         Applications for chapter 7 fees and administrative expenses have been filed as follows:


                                                                                          Interim
                                                                                         Payments            Proposed
                             Reason/Applicant                        Total Requested      to Date            Payment
Trustee, Fees: Elizabeth C. Berg, Trustee                          $        4,250.00 $             0.00 $         4,250.00
Trustee, Expenses: Elizabeth C. Berg, Trustee                      $            5.00 $             0.00 $               5.00
Attorney for Trustee, Fees: Baldi Berg, Ltd.                       $            0.00 $             0.00 $               0.00
Attorney for Trustee, Expenses: Kokoszka & Janczur, P.C            $        4,000.00 $             0.00 $         4,000.00
Attorney for Trustee, Expenses: Kokoszka & Janczur, P.C            $            7.54 $             0.00 $               7.54
Accountant for Trustee, Fees: Kutchins, Robbins & Diamond          $            0.00 $             0.00 $               0.00

Total to be paid for chapter 7 administrative expenses                                                 $          8,262.54
Remaining Balance                                                                                      $         26,737.46

         Applications for prior chapter fees and administrative expenses have been filed as follows:
                                                            NONE
       In addition to the expenses of administration listed above as may be allowed by the Court, priority claims totaling
$0.00 must be paid in advance of any dividend to general (unsecured) creditors.
         Allowed Priority Claims are:

                                                            NONE
       The actual distribution to wage claimants included above, if any, will be the proposed payment less applicable
withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $90,147.07 have been allowed and will be paid pro rata
only after all allowed administrative and priority claims have been paid in full. The timely allowed general (unsecured)
dividend is anticipated to be 29.7 %, plus interest (if applicable).
         Timely allowed general (unsecured) claims are as follows:




UST Form 101-7-TFR (5/1/2011) Page 9
             Case 17-36070              Doc 73   Filed 03/25/19 Entered 03/25/19 14:48:47                Desc Main
                                                  Document     Page 10 of 10
                                                             Allowed
   Claim                                                    Amount of             Interim Payments          Proposed
    No.        Claimant                                       Claim                     to Date             Payment
00001         BMW Bank of North America                $            20,389.33 $                0.00 $                6,047.44
00002         Chase Bank USA, N.A.                     $            31,012.43 $                0.00 $                9,198.24
00003         PYOD, LLC assignee of                    $            23,428.14 $                0.00 $                6,948.75
00004         Chase Bank USA, N.A.                     $            15,317.17 $                0.00 $                4,543.03

Total to be paid to timely general unsecured creditors                                               $           26,737.46

Remaining Balance                                                                                    $                  0.00


         Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and timely filed general (unsecured) claims have been paid in full. The
tardily filed claim dividend is anticipated to be 0.0 %, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows:

                                                            NONE

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered subordinated by
the Court totaling $0.00 have been allowed and will be paid pro rata only after all allowed administrative, priority and
general (unsecured) claims have been paid in full. The dividend for subordinated unsecured claims is anticipated to be
0.0 %, plus interest (if applicable).
       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered subordinated by
the Court are as follows:
                                                            NONE




UST Form 101-7-TFR (5/1/2011) Page 10
